DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment with remarks January 28, 2021. Claims 4, 12, and 15 have been amended. Claims 1-15 are pending. This communication is considered fully responsive and sets forth below.
3.	Drawing Objection: in the Response filed January 28, 2021, Applicants amended the drawings to render the objection to the drawings moot. The previous objection to the drawings is withdrawn. 
4.	Claims Objections: in the Response, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
5.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
6.	Claim 101 Rejections: in the Response filed January 28, 2021, Applicants amended the computer program product to a non-transitory computer-readable medium. Therefore, the previous claim rejection directed to non-statutory matter is withdrawn.

Allowable Subject Matter
7.	Claims 1-15 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, MacFarlane Shearer, III et al. (US 2006/0140308) and Murakami et al. (US 2019/0356515) are generally directed to various aspects of using the carrier tracking circuit in OFDM communications systems with each data symbol being an OFDM symbol and with the delay element being a fast Fourier transform (FFT), wherein the carrier tracker circuit includes a feed forward circuit for correcting the phase error of a given data symbol using a phase error generated from that symbol; the transmission apparatus including a plurality of user modulated signal generators, wherein the user modulated signal generator generates a modulated signal including reference signals for phase noise estimation (PT-RS: Reference Signal for Phase Tracking), for a plurality of reception apparatuses, a wireless unit transmits the generated modulated signal, and a correction coefficient of transmission power for the reference signals is associated with a pattern of a sequence used as the reference signals, on a one-to-one basis. 
However, in consideration of the claim amendment with arguments/remarks filed on January 28, 2021 and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“obtaining a succession of signal samples by inserting said reference signal for phase tracking within a succession of data samples, according to at least one insertion pattern chosen among pre-defined patterns with respect to predetermined criteria of communication conditions,” and “feeding said modulator with a succession of signal blocks obtained from said succession of signal samples, so as to apply the discrete Fourier transformation after the insertion of the reference signal for phase tracking,” as specified in claim 1. 
Similar limitations are included in claims 14 and 15. 
Dependent claims 2-13 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473